Citation Nr: 0122021	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  98-14 329A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for compression fracture 
residuals T10-T12, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals Board) 
on appeal of a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  The Board notes that this case is 
currently under the jurisdiction of the RO located in Salt 
Lake City, Utah.

In a Written Brief Presentation submitted to the Board in 
August 200, the veteran's accredited representative raised 
the issue of entitlement to a total rating based on 
individual unemployability due to the veteran's service-
connected back disability.  As this issue has not been 
adjudicated by the RO, it is referred to the RO for all 
action as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected back disability is 
manifested by complaints of constant low back pain and 
intermittent interscapular area pain; the back disability is 
not shown to be productive of more than slight limitation of 
motion with pain.  

3.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his back 
disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating evaluation in excess of 10 
percent for compression fracture residuals T10-T12 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, Diagnostic Codes 5285, 5291, 5292, 
5293, 5295 (2000).

2.  Application of the extraschedular provisions for the 
veteran's back disability is not warranted in this case; the 
evidence of record does not show that the veteran's back 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative assert, in essence, that a 
rating in excess of 10 percent is warranted for the veteran's 
service-connected back disability.  Specifically, the 
veteran's representative asserts that problems associated 
with the veteran's back has created more problems with his 
employment than currently reflected in his 10 percent 
disability rating.  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.
The Board notes that the RO has, in the course of this 
appeal, associated both private and VA medical records with 
the claims folder.  Of the VA medical records on file, the 
Board notes that many are shown to be from the VA medical 
facility located in Tampa, Florida.  The veteran is shown to 
have asserted as part of his VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in September 1998, that the RO did 
not consider all records available from the Tampa, Florida VA 
treatment location.  The RO is shown to have subsequently 
attempted, in October 1998, to contact the veteran in order 
to clarify which period of treatment received by him at the 
Tampa, Florida VA medical facility was not considered.  
However, review of the record shows that efforts to contact 
the veteran proved unsuccessful.  Also, a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
dated in July 2001, and submitted by the veteran's local 
representative, indicates that the exact whereabouts of the 
veteran was unknown.  

The veteran is also shown to have been provided a VA 
orthopedic examination in January 2001, in which during the 
course of the examination the examiner reviewed the claims 
file and provided comprehensive examination findings as well 
as a diagnosis.  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for compression fracture 
residuals T1-T12.  The appellant was notified in the March 
1998 rating decision that the medical evidence of record did 
not satisfy the requirements of the pertinent schedular 
criteria for an increased rating.  That is the key issue in 
this case, and the rating decision, as well as the July 1998 
statement of the case (SOC), and supplemental statements of 
the case (SSOCs) dated in February 2000 and February 2001, 
informed the veteran of the requirements set out in the 
schedular criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, and SSOCs informed him of the information and 
evidence needed to support the grant of a higher rating and 
complied with VA's notification requirements.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection for history of compression fracture 
residuals T10-12 was initially granted by a rating decision 
dated in January 1982; a zero percent, or noncompensable, 
rating was assigned.  The RO rated the disability pursuant to 
Diagnostic Codes 5299-5285 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.20, 4.27 
(2000) (unlisted disabilities requiring rating by analogy 
will be coded with the first two numbers of the schedule 
provisions for the most closely related body part and 
"99").  The veteran did not perfect an appeal to this 
decision.  In a January 1993 rating decision, the RO 
recharacterized the disability as compression fracture 
residuals T10 through T12, and a 10 percent rating was 
assigned.  The RO also noted that the disability was rated 
pursuant to Diagnostic Codes 5285-5292 of VA's Rating 
Schedule, and that it had previously been rated under 
Diagnostic Codes 5299-5285.  

In October 1997, as shown as part of a VA Form 21-4138, 
Statement in Support of Claim, the veteran sought an increase 
in the rating assigned to his service-connected back 
disability.  In a March 1998 rating decision, the RO 
continued the 10 percent rating assigned for the veteran's 
service-connected back disability.  The veteran expressed 
disagreement with the March 1998 RO decision and subsequently 
perfected an appeal to this decision.  The 10 percent rating 
has remained in effect during the course of the appeal.  

The severity of the veteran's back disorder is ascertained, 
for VA purposes, by application of the rating criteria set 
forth in Diagnostic Codes 5285 and 5292 of VA's Rating 
Schedule, 38 C.F.R. Part 4.  Vertebral fracture residuals 
without associated spinal cord involvement which are 
manifested by abnormal mobility requiring the use of a neck 
brace (jury mast) warrant a 60 percent disability evaluation.  
Where the use of a neck brace is not required, the vertebral 
fracture residuals are to be evaluated on the basis of the 
resulting definite limitation of motion or muscle spasm with 
10 percent to be added for demonstrable deformity of a 
vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, disability evaluations 
should not be assigned for more than one spinal segment by 
reason of involvement of only the first or the last vertebra 
of an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2000). 

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  

Under Diagnostic Code 5291, slight limitation of motion of 
the dorsal segment of the spine warrants a zero percent 
evaluation, and either moderate or severe limitation of 
motion warrants a 10 percent evaluation.  In this instance, 
however, as the veteran is shown to have already been 
assigned a 10 percent disability rating, the potential use of 
this diagnostic code is not applicable in this matter.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation, and a 40 percent disability evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code Diagnostic Code 5292 (2000).

Additionally, a 10 percent evaluation is for application for 
mild intervertebral disc syndrome, and a 20 percent 
evaluation is warranted for moderate intervertebral disc 
disease with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

Finally, Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion a 10 
percent rating is provided.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The United 
States Court of Appeals for Veterans Claims has held that the 
RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40 (2000), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The service medical records show that the veteran was 
involved in an automobile accident in October 1969 while on 
leave.  A November 1969 medical record shows that X-ray 
examination revealed compression fracture at T10 through T12.  

Private medical records dated in October 1969 from Pontiac 
General Hospital shows that the veteran was treated following 
his involvement in an automobile accident.  A diagnosis of 
compression fracture of T11 and 12 was provided.  

The report of VA examination conducted in December 1981 shows 
that compression fracture of T10 to T12 by history was 
diagnosed.  X-rays revealed a normal lumbosacral spine, and 
the thoracic spine was noted to demonstrate no significant 
radiographic abnormality.

On VA examination in January 1985, a diagnosis of very 
minimal compression of T11 vertebral body - trauma by history 
was provided.  

A September 1987 VA outpatient record shows that the veteran 
complained of back pain for five months.  Muscle soreness was 
diagnosed.  

Review of the report of a VA general medical examination, 
conducted in October 1992, shows that the veteran complained 
of experiencing chronic thoracolumbar spine pain about ten 
years earlier.  He added that the pain radiated into the 
posterior aspect of both thighs and that he also had 
intermittent numbness in the same area.  The pain was noted 
to increase by prolonged sitting, standing, bending, lifting, 
and twisting.  The diagnoses were status post compression 
fractures of T10 through T12, status post acute thoracolumbar 
sprain with residual of compression fractures of T10 through 
T12, and chronic lumbosacral sprain with decreased range of 
motion of the thoracolumbar spine.  In addition, X-ray 
examination was noted to show mild loss of height of the T11 
and T12 vertebral bodies, with no other significant 
abnormalities appreciated.  

A VA outpatient medical record, dated in February 1994, shows 
a diagnosis of low back pain.  A VA X-ray report, also dated 
in February 1994, shows that mild levoconvex scoliosis of the 
lumbar spine may be positional.  A May 1994 VA outpatient 
record includes a diagnosis of degenerative joint disease and 
muscle spasms.

A September 1997 VA outpatient treatment record includes a 
diagnosis of chronic low back pain, with no sign of either 
radiculopathy or myelopathy.  An October 1997 VA outpatient 
record shows a diagnosis of chronic low back pain.  A 
December 1997 VA consultation sheet shows that the veteran 
complained of low back pain which prevented him doing 
construction work.  

Review of the record also shows that a VA orthopedic 
examination was conducted in March 1998.  The examination 
report shows that examination of the thoracic spine revealed 
normal musculature and curvature without any tenderness to 
palpation, or evidence of either edema or effusion.  Lumbar 
spine examination showed, similarly, no evidence of trauma, 
edema, or abnormal musculature or curvature.  Also, no 
reproducible tenderness to palpation was discerned.  Lumbar 
spine range of motion was noted to reveal 90 degrees of 
forward flexion and 30 degrees of backward flexion, with 
approximately 35 degrees of lateral flexion and rotation 
bilaterally.  Straight leg raising testing to approximately 
60 degrees bilaterally was noted to elicit pain in the lumbar 
and hamstrings without and radiation.  Sensory examination 
was noted to be intact.  Also, neurological examination was 
reported to 5/5 in all extremities.  The diagnosis was mild 
degenerative arthritis of the lumbar spine without 
symptomatology of the thoracic spine.  The was no evidence of 
decreased strength or weakened movement, or flare-ups 
associated with fatigability, decreased coordination, or 
decreased range of motion.  The examiner also indicated that 
there was no evidence of significant disability with 
decreased range of motion beyond tenderness in the lower 
spine consistent with the previously mentioned mild 
degenerative arthritis.  X-ray examination of the thoracic 
spine was negative.  

Review of the evidentiary record also shows that a VA fee-
basis examination was conducted in January 2000.  The report 
of examination shows that the veteran complained of increased 
upper lumbar spine pain with muscle spasms and limited range 
of motion.  He also mentioned that his back problems had 
caused him to be recently laid off from work.  Examination 
revealed tenderness to palpation of the upper lumbar spine 
and lower thoracic region.  Lumbar spine range of motion was 
reported to be:  flexion to 90 degrees (normal reported as up 
to 95 degrees), extension to 15 degrees (normal reported as 
up to 35 degrees), bilateral lateral flexion to 30 degrees 
(normal reported as up to 40 degrees), and bilateral rotation 
to 25 degrees (normal reported as up to 35 degrees).  
Neurological examination was noted to reveal normal motor and 
sensory function for the upper and lower extremities.  Mild 
degenerative disc disease along with mild facet joint disease 
was reported to be present from T10 through L2.  Mild to 
moderate degenerative disc disease was also reported to be 
present at the L5-S1 vertebrae.  The examiner also noted that 
the veteran was limited in the ability to involved with any 
type of construction work, and that he should avoid 
activities which require prolonged bending of the spine.

The most recent examination of the veteran's back is shown to 
have been afforded the veteran by VA in January 2001.  The 
examiner noted that the claims folder was reviewed.  The 
veteran was noted to complain of constant low back pain 
without any true radiculopathy.  He denied any bladder or 
bowel dysfunction.  He also complained of some intermittent 
pain in the interscapular area.  He also mentioned that his 
low back pain was aggravated by prolonged sitting, standing, 
going up and down stairs, by walking more than 8 blocks, and 
by lifting more than 10 pounds.  

Examination of the thoracolumbar spine revealed mild 
paraspinous tenderness over the mid thoracic and mid and 
lower lumbar spines.  No sciatic notch tenderness was noted.  
The thoracic and lumbar curves were reported to be intact.  
Straight leg raising was shown to be positive at 70 degrees 
bilaterally.  The examiner noted that forward flexion to 70 
degrees caused bilateral paraspinous mid and lower lumbar 
pain without any palpable spasm, together with mid centrally 
located thoracic spine pain, also without any paraspinous 
spasm.  Backward extension of 15 degrees, lateral flexion 
bilaterally to 30 degrees, and bilateral rotation to 35 
degrees, were all noted to produce mid and low lumbar 
paraspinous pain without any palpable spasm, together with 
some interscapular pain.  Sensory perception was noted to be 
intact over the upper and lower extremities, and motor 
function was indicated to be 5/5 throughout.  The examiner 
also mentioned that review of a previous X-ray of the 
thoracolumbar spine revealed minimal loss of vertebrae height 
at T11 and T12 with mild multilevel spondylosis.  The 
diagnoses were status post compression fracture at T11 and 
T12, multilevel spondylosis from T10 through L2, intermittent 
interscapular pain, constant mid and low lumbar pain, reduced 
range of motion without any true radiculopathy, and intact 
sensory perception and motor strength throughout both the 
upper and lower extremities.

Based upon its review of the complete evidentiary record, the 
Board finds that the current symptoms and findings relative 
to the veteran's service-connected back disability do not 
satisfy the criteria for rating in excess of 10 percent under 
the applicable rating criteria.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  
In this regard, the medical record, as discussed above, 
includes clinical findings of complaints relating to constant 
low back pain, intermittent interscapular area pain, and 
decreased range of motion.  However, the record, while 
showing that the veteran has claimed to suffer from both 
limitation of motion and muscle spasm, does not contain 
medical findings which show that his fracture residuals are 
manifested by demonstrable deformity of a vertebral body. 
Therefore, in essence, taking into consideration all of the 
available information and the criteria set forth in the 
Rating Schedule, it is the finding of the Board a rating in 
excess of 10 percent for the veteran's service-connected back 
disability pursuant to Diagnostic Code 5285 is not warranted.  
Also, the medical evidence of record does not show findings 
reflective of moderate lumbar spine limitation of motion to a 
degree of severity which would warrant the application of a 
rating in excess of 10 percent.  See Diagnostic Code 5292.  
The January 2001 VA examination showed only slight limitation 
of motion with pain.  Furthermore, the medical evidence of 
record shows neither the presence of symptomatology 
reflective of either moderate intervertebral disc syndrome 
with recurring attacks or, lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position, to warrant a 
rating in excess of 10 percent pursuant to Diagnostic Codes 
5293 or 5295, respectively.  Additionally, as noted upon VA 
examination conducted in March 1998, no evidence of decreased 
strength or weakened movement, or flare-ups associated with 
fatigability, decreased coordination, or decreased range of 
motion was shown to be manifested at that time.  See DeLuca, 
supra.  The Board also points out that the veteran's 
complaints of pain are not shown to produce any additional 
functional limitation than is contemplated by the 10 percent 
rating now in effect.  Id.  In view of the foregoing, 
therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increase 
rating for his service-connected compression fracture 
residuals T10-T12.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment associated the service-connected back disability 
more nearly approximate the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (2000).  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. 
§ 4.3 (2000).

Review of the record shows that the RO has considered 
referral of the veteran's service-connected back disability 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000).  See SSOC, dated in February 2001.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the Board is of the 
opinion, following its review of the complete evidentiary 
record, that the 10 percent schedular evaluation assigned in 
this case concerning the veteran's service-connected back 
disability is not inadequate.  As the schedular criteria 
provide a basis to award increased compensation in this case 
for this disability, it does not appear that the veteran has 
an "exceptional or unusual" disability of the back.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for his back 
disability over the years since the above-mentioned 1969 
period of private hospitalization following his automobile 
accident.  Also, while the VA fee-basis examiner in January 
2000 reported that the veteran was limited as to the type of 
construction work in which he would be able to perform due to 
the condition of his back, the record does not show that a 
medical opinion has been made indicating that the veteran's 
back disability is shown to interfere with employment 
generally.  As such, this case does not involve an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment -- beyond that 
contemplated in the assigned evaluation, or frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular rating standards; thus, referral of 
the case to appropriate VA officials, for consideration of an 
extraschedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1) (2000).



ORDER

Entitlement to an increased rating in excess of 10 percent 
for compression fracture residuals T10-T12 is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

